NIX, Judge.
William T. Fields, Jr., was charged by Information in the Court of Common Pleas of Oklahoma County with the offense of Selling Intoxicating Liquor without a License. He was tried by a jury, found guilty, and his punishment assessed at a fine of $700.00 and imprisonment for a period of ninety days in the County Jail. From that judgment and sentence he has appealed to this Court.
Said appeal was filed on June 3, 1964, and several extensions of time in which to brief were granted to defense counsel. However, no briefs were ever filed, and the cause was submitted on the record on December 16, 1964.
We have consistently held, as in the case of Crolley v. State, Okl.Cr., 377 P.2d 63:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed.”
The record has been carefully examined, no fundamental error appears, and the evidence is sufficient to support the verdict of the jury.
The judgment and sentence of the trial court is hereby affirmed.
JOHNSON, P. J., concurs.
BUSSEY, J., not participating.